 

Exhibit 10.1

 

 

Benefit Equalization Plan

September 20, 2019

 

Effective January 1, 2020

 

 

Policy Information

 

Document Title:

Benefit Equalization Plan

Content Owner:

Director of Human Resources and Inclusion

Certification of Compliance Contact:

N/A

Policy Category:

FHLBank Policy

FHLBank-Level Approver:

President and Chief Executive Officer (CEO)

Board-Level Approver:

Full Board (Compensation)

Review Frequency:

As Needed

Initial Effective Date:

03/23/2006

Last CEO Approval Date:

08/28/2019

Next Review Date:

As Needed






 

 

 



--------------------------------------------------------------------------------

 

 

This Benefit Equalization Plan (the "Plan") was established effective March 23,
2006 by the Federal Home Loan Bank of Topeka (the "Bank") and was amended and
restated effective December 31, 2008, December 17, 2014, January 1, 2017, and
January 1, 2018.  The Plan is hereby amended and restated effective January 1,
2020 and applies to accruals, contributions, and Distribution Events on and
after that date.

The Plan is an unfunded non-qualified retirement plan that is primarily intended
to provide for the deferral of compensation for a select group of management,
highly compensated employees and for directors, and is intended to comply with
all applicable laws, including IRC Section 409A.

Article 1.Definitions

When used in the Plan, the following terms shall have the following meanings:

1.01“Account” means the account established and maintained to record a Member's
Thrift Benefits.

1.02"Actuary” means the independent consulting actuary retained by the Bank to
assist the Committee in its administration of the Plan.

1.03“Bank” means the Federal Home Loan Bank of Topeka.

1.04“Base Salary” means the base salary rate paid to a Member.  "Base Salary"
does not include such additional compensation as bonuses, commissions, overtime,
fringe benefits, relocation expenses, incentive payments, disability payments,
benefit plan distributions, non-monetary awards, automobile and other allowances
paid to a Member for employment services rendered (whether or not such
allowances are included in the Member’s gross income. Base Salary shall be
calculated before reductions for compensation voluntarily deferred or
contributed by the Member pursuant to all qualified or nonqualified plans of the
Bank and includes amounts not otherwise included in the Member’s gross income
under IRC Sections 125, 132, 402(e)(3), 402(h), or 403(b) pursuant to plans or
arrangements established by the Bank; provided, however, that all such amounts
will be included in compensation only to the extent that had there been no such
plan, the amount would have been payable in cash to the Member.

1.05“Beneficiary” means the beneficiary or beneficiaries designated in
accordance with Article 6 of the Plan to receive the benefit, if any, payable
upon the death of a Member.

1.06“Board of Directors” means the Board of Directors of the Bank.

1.07“Change of Control” means a change in the ownership or effective control of
the Bank, or in the ownership of a substantial portion of the assets of the
Bank, as set forth in IRC Section 409A.



 

 



--------------------------------------------------------------------------------

 

1.08“Committee” means the Compensation Committee of the Board of Directors.

1.09"Compensation" means Base Salary, Incentive Compensation, and Directors’
Fees.

1.10“Deferral Agreement” means the agreement under which a Member elects to
defer Compensation under the Plan in accordance with the provisions of Section
4.01.

1.11“Directors’ Fees” means the cash compensation paid to a Member for the
performance of his or her duties as a member of the Board of Directors.

1.12“Disability” or “Disabled” means the Member meets one of the following
requirements:

(a)The Member is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of twelve
(12) months.  

(b)The Member is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement for a period of not less than three (3) months under a disability,
accident or health plan covering employees of the Bank.  

A Member will be deemed Disabled under this Section 1.12 if determined to be
disabled by the Social Security Administration.  Furthermore, a Member will be
deemed Disabled if determined to be disabled in accordance with a disability
insurance program, provided that the definition under such program is consistent
with Subsection 1.12(a) or (b), or IRC Section 409A, as applicable.  

1.13“Distribution Event” means a Change of Control of the Bank or the Member’s
death, Disability, or Termination of Employment.

1.14“Retirement Fund” means the Pentegra Defined Benefit Plan for Financial
Institutions (formerly known as the Financial Institutions Retirement Fund), a
qualified and tax-exempt defined benefit pension plan and trust under Sections
401(a) and 501(a) of the IRC, as adopted by the Bank.

1.15“Incentive Compensation” means bonuses and other incentive compensation
payments payable to a Member under any incentive compensation plans adopted by
the Bank from time to time.  "Incentive Compensation" does not include any
payments made to a Member under a long-term incentive compensation plan and/or a
long-term deferral component of an incentive compensation plan.

1.16“IRC” means the Internal Revenue Code of 1986, and any applicable Treasury
Regulations promulgated thereunder, as amended from time to time, or any
successor thereto.



 

 



--------------------------------------------------------------------------------

 

1.17“IRC Limitations” means the cap on compensation that may be taken into
account by a plan under IRC Section 401(a)(17), the limitations on 401(k)
contributions necessary to meet the average deferral percentage (“ADP”) test
under IRC Section 401(k)(3)(A)(ii), the limitations on employee and matching
contributions necessary to meet the average contribution percentage (“ACP”) test
under IRC Section 401(m), the dollar limitations on elective deferrals under IRC
Section 402(g), and the overall limitations on contributions and benefits
imposed on qualified plans by IRC Section 415, as such provisions may be amended
from time to time, and any similar successor provisions of federal tax law.

1.18“Member” means any person included in the membership of the Plan as provided
in Article 2.

1.19“Pension Benefit” means the benefits payable to a Member set forth in
Article 3 of the Plan.

1.20“Plan” means the Federal Home Loan Bank of Topeka Benefit Equalization Plan,
as set forth herein and amended from time to time.

1.21"Regular Form" shall have the meaning given to the term in Section 3.02 of
the Plan.

1.22"Termination" or "Termination of Employment" means a separation from service
in accordance with IRC Section 409A, including termination of membership on the
Board of Directors.

1.23“Thrift Benefit” means the benefits payable to a Member as set forth in
Article 4 of the Plan.

1.24“Thrift Plan” means the Financial Institutions Thrift Plan, a qualified and
tax- exempt defined contribution plan and trust under Sections 401(a) and 501(a)
of the IRC, as adopted by the Bank, or any other tax-qualified defined
contribution or 403(b) plan established and maintained by the Bank.

Article 2.Membership

2.01Members of the Plan.  Each individual who is designated as a Member by the
Board of Directors shall be a Member of the Plan.  Each member of the Board of
Directors shall be a Member of the Plan.

2.02Termination of Members.  The Board of Directors may, subject to Article 8,
terminate the participation in the Plan of any employee.

2.03Leave of Absence. If the Bank authorizes a Member to take a paid or an
unpaid leave of absence from employment, and such leave of absence does not
constitute a Termination of Employment, the Member shall continue to be
considered eligible for the benefits provided in Articles 3 and 4, in accordance
with the provisions of those Articles.  In the event that Member’s



 

 



--------------------------------------------------------------------------------

 

leave of absence from the Bank constitutes a Termination of Employment, the
Member’s Account balance shall be distributed to the Member in accordance with
this Plan.

2.04Non-Qualified Plan.  This Plan is intended to be a “non-qualified deferred
compensation plan,” with a primary purpose to provide deferred compensation for
a select group of management or highly compensated employees.  To assist with
this intent, no employee may be a Member of the Plan unless the employee is an
officer of the Bank having an annual compensation greater than 50 percent of the
amount in effect under IRC Section 415(b)(1)(A) for any such calendar year or is
a highly compensated employee as defined in IRC Section 414(q).

Article 3.Pension Benefits

3.01Annual Pension Benefit Payable. The amount, if any, of the annual Pension
Benefit payable to a Member pursuant to the Plan shall equal:  

(a)the annual pension benefit (as calculated by the Retirement Fund on the basis
of the form of payment elected by the Member) that would otherwise be payable to
or on account of the Member by the Retirement Fund if its provisions were
administered:  

(i)without regard to the IRC Limitations; and

(ii)with the inclusion in the definition of "Salary" under the Retirement Fund
for the calendar year of any amount deferred by a Member for such calendar year
under Section 4.01(a) and 4.01(b) of this Plan, as applicable, and

(b)reduced by the annual pension benefit (as calculated by the Retirement Fund
on the basis of the form of payment elected by the Member) that is actually
payable to the Member by the Retirement Fund.  The amount taken into account
under this subsection (b) shall not exceed the IRC Section 402(g) limitation
applicable to the calendar year of payment.

For purposes of this Section 3.01 “annual pension benefit” includes any “Active
Service Death Benefit,” “Retirement Adjustment Payment,” “Annual Increment” and
“Single Purchase Fixed Percentage Adjustment” which the Bank elected to provide
its employees under the Retirement Fund.

Effective after December 31, 2019, the Pension Benefits under the Plan are
frozen. Individuals who were not Members on December 31, 2019 are not eligible
for a Pension Benefit. No Pension Benefits will accrue for any Member on or
after January 1, 2020.

3.02Regular Form of Payment.

 

(a)Single Lump Sum. Unless the Member elects an optional form of payment under
the Plan pursuant to Section 3.03 below, the annual Pension Benefit, if any,
payable to a Member under Section 3.01 shall be payable to the Member in a
single lump sum (the "Regular Form") no later than ninety (90) days after the
Member's Distribution Event.  The



 

 



--------------------------------------------------------------------------------

 

same actuarial factors and assumptions then used by the Retirement Fund will be
used to determine actuarial equivalence for purposes of this Section 3.02(a).

(b)Death.  Upon the death of a Member (who has not elected an optional form of
payment under Section 3.03 below) before commencement of the payment of the
Member’s Pension Benefit pursuant to Section 3.02(a), the Member's Pension
Benefit shall be payable to the Beneficiary in a single lump sum within ninety
(90) days of the Member's death.

3.03Optional Form of Payment.  

(a)Optional Forms of Payment Available. A Member may elect in writing to have
his or her Pension Benefit, if any, converted by the actuary to any of the
optional forms of annuity payment permitted under the Retirement Fund as of the
date of the Distribution Event and that are actuarially equivalent applying
reasonable actuarial methods and assumptions.  The actuary shall utilize for the
purpose of that conversion the same actuarial factors and assumptions then used
by the Retirement Fund to determine actuarial equivalence, in accordance with
IRC Section 409A.

(b)Election. To elect an optional form of payment, the Member shall submit to
the Committee a distribution election on the form prescribed by the Committee no
later than (1) 30 days following the date in which the Member first becomes
eligible to participate in the Plan or (2) December 31, 2016, if the Member was
participating in the Plan on such date. The election will apply to all Pension
Benefits earned after the date of the election.  The Member may elect an
optional form of annuity payment for his or her Pension Benefit that is
different from any optional form of annuity payment elections made by the Member
for any Thrift Benefits under the Plan.  Effective January 1, 2020, the Pension
Benefit was frozen and, on and after such date, no Member shall make an election
under this Section 3.03(b).  All Pension Benefit elections made on an after
January 1, 2020 shall be made in accordance with Section 3.03(e).

(c)Payment. Payment of a Member's Pension Benefit shall commence at such time as
the elected optional form of annuity payment would commence under the Retirement
Fund, but no later than 90 days following the Member’s Distribution Event.  If
the Member does not elect an optional form of annuity payment within 60 days of
the Member’s Distribution Event, the Member’s Pension Benefit shall be paid in
the form of a 50% joint and spousal annuity if the Member is married on the date
of the Member’s Distribution Event, and in the form of a single life annuity if
the Member is not married on the date of the Member’s Distribution Event.

(d)Death. If a Member dies after payment of the Member’s Pension Benefit has
commenced, the only death benefit, if any, payable under the Plan in respect of
said Member shall be the amount, if any, payable under the optional form of
annuity payment that the Member had elected under the Plan. If a Member elects
an optional form of annuity payment but dies before the date the Member’s
Pension Benefit commences,



 

 



--------------------------------------------------------------------------------

 

Member’s entire Pension Benefit shall be paid to the Member's Beneficiary in a
single lump sum no later than ninety (90) days after the Member's death.

(e)Modification of Election. A Member may change the form of payment of his or
her Pension Benefit on the form prescribed by the Committee.  The change will
not be effective until the date that is twelve (12) months after the date the
form is submitted to the Committee. Distribution pursuant to the amended
election shall not commence sooner than a date that is at least five (5) years
after the date on which payment of the Pension Benefit would have commenced
under the Member's original election.

3.04Vesting.  A Member shall at all times be 100% vested in his or her Pension
Benefit.

3.05Automatic Distribution of Pension Benefit Less Than IRC Section 402(g)
Limitation.  Notwithstanding any other provision of this Plan, in the event that
a Member has experienced a Distribution Event and if the Member’s entire Pension
Benefit is less than the IRC Section 402(g) limitation applicable to the
calendar year in which the Distribution Event occurs, the Member’s entire
Pension Benefit shall automatically be paid in the form of a single lump sum
payment within ninety (90) days of the Distribution Event. The amount of the
lump sum payment shall be the equivalent actuarial value of the Pension Benefit
otherwise due the Member using the same actuarial factors and assumptions then
used by the Retirement Fund to determine actuarial equivalence.

Article 4.Thrift Benefits

4.01Member Contributions.  

(a)Base Salary. A Member may elect to reduce up to 100% of his or her Base
Salary in exchange for a Thrift Benefit under the Plan.  The Bank will credit a
Member's Account each pay period with an amount equal to (i) the Base Salary
payable to the Member for the pay period, multiplied by the percentage of Base
Salary elected by the Member for the calendar year to be deferred into the Plan,
and then reduced by (ii) the amount of Member's contribution to the Thrift Plan
for the pay period (excluding any contributions based on Incentive
Compensation), including “catch-up contributions.”

(b)Incentive Compensation. A Member may elect to reduce up to 100% of his or her
Incentive Compensation in exchange for a Thrift Benefit under the Plan.  The
Bank will credit a Member's Account with an amount equal to (i) the Incentive
Compensation payable to the Member for the pay period, multiplied by the
percentage of Incentive Compensation elected by the Member to be deferred into
the Plan, then reduced by (ii) the amount of the Member's Incentive Compensation
contribution to the Thrift Plan for the pay period, including “catch-up
contributions.”

(c)Directors’ Fees. A Member may elect to reduce up to 100% of his or her
Directors’ Fees in exchange for a Thrift Benefit under the Plan. The Bank will
credit a Member's Account with an amount equal to the Directors’ Fees payable to
the Member,



 

 



--------------------------------------------------------------------------------

 

multiplied by the percentage of Directors’ Fees elected by the Member to be
deferred into the Plan for the calendar year.

4.02Employer Matching Contributions.

(a)In General. The Bank will credit to each Member's Account a matching
contribution equal to the matching contribution, if any, that would be credited
under the Thrift Plan if the amounts credited under Section 4.01(a) and 4.01(b)
were contributed to the Thrift Plan, determined as if the provisions of the
Thrift Plan were administered without regard to the IRC Limitations and reduced
by the actual matching contributions made to the Member's account under the
Thrift Plan.

(b)True Up. Matching contributions will be credited to the Member's Account each
payroll period. As soon as administratively practicable after the close of the
calendar year, or on a more frequent basis as deemed appropriate by the
Committee, the matching formula will be reapplied based on the Member's deferral
contributions under the Plan for the calendar year under Section 4.01(a) and
4.01(b) and an additional “true-up” matching contribution will be made equal to
the amount derived by applying the schedule in such manner, reduced by the
matching contributions already made to the Plan during the calendar year.

 

4.03Deferral Elections. A Member’s elections under Section 4.01 shall be made in
accordance with the following provisions:

(a)Base Salary Election. The Committee shall provide each Member with a Deferral
Agreement prior to the commencement of the calendar year in which the Base
Salary is to be earned and paid.  Each Member shall execute and deliver the
Deferral Agreement to the Committee as determined by the Committee but no later
than the last day preceding the calendar year in which Base Salary is to be
earned.

(b)Incentive Compensation Election.  The Committee shall provide each Member
with a Deferral Agreement prior to the commencement of the calendar year in
which the Incentive Compensation is to be earned.  Each Member shall execute and
deliver the Deferral Agreement to the Committee as determined by the Committee
but no later than the last day preceding the calendar year in which the
Incentive Compensation is to be earned.  To the extent the Incentive
Compensation qualifies as "performance-based compensation" under IRC Section
409A, the Committee may, in its discretion, allow a Member to execute and
deliver a Deferral Agreement to the Committee no later than six months prior to
the last day of the performance period for which the Incentive Compensation is
earned.

(c)Directors’ Fees Election. The Committee shall provide each Member with a
Deferral Agreement prior to the commencement of the calendar year in which the
Directors’ Fees are to be earned and paid.  Each Member shall execute and
deliver the



 

 



--------------------------------------------------------------------------------

 

Deferral Agreement to the Committee as determined by the Committee but no later
than the last day preceding the calendar year in which the Directors’ Fees are
to be earned.

(d)Newly Eligible Members. A Member who first becomes eligible to participate in
the Plan during the calendar year may execute a Deferral Agreement within 30
days of the date the Member becomes eligible to participate in the Plan. The
Deferral Agreement shall only apply to Compensation earned by the Member after
the date the Deferral Agreement is submitted to the Committee.

(e)Election Irrevocable.  A Member may not modify or revoke his or her Deferral
Agreement after such Deferral Agreement takes effect for the calendar year.
Notwithstanding the foregoing, a Member may, in the event of an Unforeseeable
Emergency (as defined in Section 4.08 of the Plan), request a suspension of his
or her contributions under Section 4.01 of the Plan.  The request shall be made
in a time and manner determined by the Committee.  The suspension shall be
effective with respect to the portion of the calendar year remaining after the
Committee’s determination that the Member has incurred an Unforeseeable
Emergency. The Committee shall apply standards, to the extent applicable,
identical to those described in Section 4.08 in making its determination whether
to suspend contributions to the Plan under Section 4.01 for the remainder of the
calendar year.  

4.04Maintenance of Accounts.  In addition to maintaining an accounting of all
Pension Benefit amounts that a Member shall be entitled to under Section 3.01,
the Committee shall maintain an Account on the books and records of the Bank for
each Member.  Contributions to the Plan made under Sections 4.01 and 4.02 shall
be credited to the Member’s Account as soon as practical after the date that the
Compensation reduced under Section 4.01 would otherwise have been paid to such
Member.  

4.05Earnings.  A Member's Account shall be credited (or debited) annually based
upon the greater of the following as of December 31 of each year, to be applied
January 1 through December 31 of the subsequent year:

(a) the Bank’s Pre-ASC 815 return on equity rate, or

(b) the Effective Federal Funds Rate.

4.06Vesting.  A Member shall at all times be 100% vested in his or her Account.

4.07Distribution of Thrift Benefits.

(a)Time of Distribution. Distribution of a Member's Thrift Benefits under the
Plan shall commence no later than ninety (90) days after the Member's
Distribution Event.  

(b)Form of Distribution.  A Member's Account under the Plan may be paid in any
of the following forms:



 

 



--------------------------------------------------------------------------------

 

(i)A single lump sum.

(ii)Equal payments over a number of years, not to exceed seven years.

(iii)Any form of annuity payment permitted under the Retirement Fund.  If the
Member does not elect a form of annuity payment within 60 days of the Member’s
Distribution Event, the Member’s Account shall be paid in the form of a 50%
joint and spousal annuity if the Member is married on the date of the Member’s
Distribution Event, and in the form of a single life annuity if the Member is
not married on the date of the Member’s Distribution Event.

(c)Distribution Election. A Member must elect in writing, at the time he or she
submits a Deferral Election under Section 4.03, the form of distribution the
Member elects for the amounts deferred pursuant to the applicable Deferral
Agreement. The Member's election shall only apply to the amounts deferred
pursuant to the Deferral Agreement for that calendar year. If the Member does
not elect a form of distribution for a calendar year, the applicable form of
distribution for amounts deferred for that calendar year will be a single lump
sum. The form of distribution elected in a Deferral Agreement need not be the
same across prior or subsequent Deferral Agreements. A Member may elect a form
of distribution different than the form of distribution applicable to his or her
Pension Benefit.

(d)Modification of Distribution Election. A Member may change the form of
payment of his or her Thrift Benefit on the form prescribed by the
Committee.  The change will not be effective until the date that is twelve (12)
months after the date the form is submitted to the Committee. Distribution
pursuant to the amended election shall not commence sooner than a date that is
at least five (5) years after the date on which payment of the Thrift Benefit
would have commenced under the Member's original election.

(e)Distribution of Account Balances Less Than IRC Section 402(g)
Limitation.  Notwithstanding any other provision of this Plan, if a Member’s
Thrift Benefit Account balance is less than the allowable limit under IRC
Section 402(g) when the Member's Distribution Event occurs, the Member’s entire
Thrift Benefit shall be paid to the Member in the form of a lump sum payment
within ninety (90) days after the Distribution Event.

(f)Death of Member.  The Member’s Account payable pursuant to Section 4.07(b)(i)
or (ii) shall be paid to the Member’s Beneficiary in a single lump sum within
ninety (90) days after the Member’s death.  If a Member’s Account is payable
pursuant to 4.07(b)(iii) and the Member dies after payment of his or her Account
has commenced, the only death benefit, if any, payable under the Plan in respect
of that portion of the Member’s Account shall be the amount, if any, payable
under the optional form of annuity payment that the Member had elected under the
Plan. If a Member’s Account is payable pursuant to 4.07(b)(iii) and the Member
dies before payment of his or her Account has commenced, the Member’s Account
shall be paid to the Member's Beneficiary in a single lump sum no later than
ninety (90) days after the Member's death.



 

 



--------------------------------------------------------------------------------

 

4.08Unforeseeable Emergency. In the event of an Unforeseeable Emergency prior to
a Member's Distribution Event, a Member may request a withdrawal from the
Member’s Account.  The request shall be made in a time and manner determined by
the Committee, shall be for an amount no greater than the lesser of (a) the
amount required to meet the financial hardship, or (b) the amount of the
Member’s Account, and shall be subject to approval by the Committee.  For
purposes of this Section 4.08, an "Unforeseeable Emergency" means a severe
financial hardship resulting from a sudden or unexpected illness or accident of
the Member or one of the Member’s dependents, loss of property due to casualty
or other similar extraordinary and unforeseen circumstances arising as a result
of events beyond the Member’s control and which hardship the Member is unable to
satisfy with funds reasonably available from other sources.  The circumstances
that will constitute an Unforeseeable Emergency will depend upon the facts of
each case as determined by the Committee.  Notwithstanding the foregoing, a
Member may not receive a distribution from the Plan to the extent that the
distribution would be inconsistent with IRC Section 409A.  If the Committee
approves the Member’s petition for distribution due to an Unforeseeable
Emergency, the distribution to the Member shall occur within thirty (30) days of
the first day of the calendar quarter following the date of such approval (or at
such later time permitted under IRC Section 409A).

4.09Excess Deferral Contributions. To the extent the amount of a Member's Thrift
Benefit for a calendar year exceeds the amount of any limits set forth herein,
such excess contribution amounts shall be paid to the Member as additional
compensation (and not as a further deferral under the BEP or Thrift Plan) within
2½ months after the later of the tax year in which the compensation was earned
or the Bank’s fiscal year.  

Article 5.Source and Method of Payments

5.01Obligations are Unsecured General Claims.  All payments of benefits under
the Plan shall be paid from, and shall only be a general claim upon, the general
assets of the Bank; provided, however, that that the Bank may, in its
discretion, establish a bookkeeping reserve or a grantor trust (as such term is
used in IRC Sections 671 through 677) to reflect or to aid it in meeting its
obligations under the Plan with respect to any Member or prospective Member or
Beneficiary.  No benefit whatever provided by the Plan shall be payable from the
assets of the Retirement Fund or the Thrift Plan.

5.02Member has no Right to Specific Assets.  No Member shall have any right,
title or interest whatever in or to any investments that the Bank may make or
any specific assets that the Bank may reserve to aid it in meeting its
obligations under the Plan.  To the extent that any person acquires a right to
receive payments from the Bank under the Plan, such right shall be no greater
than the right of an unsecured general creditor of the Bank.  

5.03Delay of Distributions. Notwithstanding herein to the contrary, if it is
administratively impracticable to make a distribution under this Plan by the
required payment date, and such impracticability is unforeseeable, then such
payment shall be made as soon as administratively practicable.



 

 



--------------------------------------------------------------------------------

 

Article 6.Designation of Beneficiaries

6.01Beneficiary Designation.  Each Member of the Plan may file with the
Committee a written designation of one or more persons as the Beneficiary who
shall be entitled to receive the amount of all benefits payable under the Plan
upon the Member’s death.  A Member may, from time to time, revoke or change the
Member’s Beneficiary designation without the consent of any prior Beneficiary by
filing a new designation with the Committee.  The last such designation received
by the Committee shall be controlling; provided, however, that no designation,
or change or revocation thereof, shall be effective unless received by the
Committee prior to the Member’s death, and in no event shall it be effective as
of a date prior to such receipt.

6.02No Designated Beneficiary.  If no such Beneficiary designation is in effect
at the time of a Member’s death, or if no designated Beneficiary survives the
Member, or if, in the opinion of the Committee, such designation conflicts with
applicable law, the Member’s estate shall be deemed to have been designated the
Member’s Beneficiary and shall be paid the amount, if any, payable under the
Plan upon the Member’s death.  If the Committee is in doubt as to the right of
any person to receive such amount, the Committee may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the Committee may pay such amount into any court of appropriate jurisdiction and
such payment shall be a complete discharge of the liability of the Plan and the
Bank.

Article 7.Administration of the Plan

7.01Compensation Committee.  The Board of Directors has delegated to the
Committee, subject to those powers that the Board of Directors has reserved as
described in Article 8 below, general authority over and responsibility for the
administration and interpretation of the Plan.  The Committee shall have full
power and authority to interpret and construe the Plan, to make all
determinations considered necessary or advisable for the administration of the
Plan and any trust referred to in Article 5 above and for the calculation of the
amount of benefits payable thereunder, and to review claims for benefits under
the Plan.  The Committee’s interpretations and constructions of the Plan and its
decisions or actions thereunder shall be binding and conclusive on all persons
for all purposes. The Committee may delegate to any agent or to any
sub-committee or Committee member its authority to perform any act hereunder,
including without limitation those matters involving the exercise of discretion;
provided, however, that such delegation shall be subject to revocation at any
time at the discretion of the Committee.

7.02Engagement of Consultants.  If the Committee deems it advisable, it shall
arrange for the engagement of actuaries, legal counsel, certified public
accountants (who may be counsel or accountants for the Bank), and other
consultants, and make use of agents and clerical or other personnel, for
purposes of the Plan.  The Committee may rely upon the written opinions of such
actuaries, counsel, accountants and consultants, and upon any information
supplied by the Retirement Fund or Thrift Plan for purposes of Article III and
Article IV of the Plan.  The Committee shall report to the Board of Directors at
such intervals as shall be specified by the Board with regard to the matters for
which it is responsible under the Plan.



 

 



--------------------------------------------------------------------------------

 

7.03Claims for Benefits.    

(a)Initial Claim. A Member or Beneficiary (or his or her duly authorized
representative) (the "claimant") may file a claim for benefits in writing with
the Committee.  If any such claim is wholly or partially denied, the Committee
will notify the claimant of its decision in writing and shall provide the
claimant with a written notice identifying the reason or reasons for such denial
and an explanation of the steps that the claimant must take if he wishes to
appeal the denial. The Committee shall notify the claimant of any adverse
benefit determination within a reasonable period of time, ordinarily within 90
days after receipt of the claim, unless the Committee determines additional time
is required to make a determination.

(b)Appeals.  If a claimant wishes to appeal the denial of a claim, he or she
must file a written appeal with the Committee on or before the 60th day after he
receives the Committee’s written notice that the claim has been wholly or
partially denied.  The written appeal must identify both the grounds and
specific Plan provisions upon which the appeal is based. A written appeal may
also include any comments, statements or documents that the claimant may desire
to provide. The claimant shall lose the right to appeal if the appeal is not
timely made. The Committee shall rule on an appeal within a reasonable period of
time, ordinarily within 60 days of receipt of the appeal, unless the Committee
determines additional time is required to make a determination.  If an appeal is
wholly or partially denied, the Committee shall provide the claimant with a
notice identifying the reason or reasons for such denial. The determination
rendered by the Committee shall be binding upon all parties.

(c)Time Limits.  The claimant will be solely responsible for taking prompt
actions in the event of disputed payments as necessary to avoid any adverse tax
consequences under IRC Section 409A, even if action is required to be taken
under IRC Section 409A sooner than is required under the claims procedures of
Section 7.03.  The claims and review procedures described herein must be
utilized and fully exhausted before a claimant may bring a legal action against
the Bank, the Committee, the Committee members, or the Plan and any such legal
action must be filed within two (2) years of receiving final notice of the
benefit determination in Section 7.03(b). A claimant who successfully seeks
judicial reversal or modification of a Committee decision shall be reimbursed by
the Bank for that claimant’s attorneys’ fees.

7.04Expenses.  All expenses incurred by the Committee in its administration of
the Plan shall be paid by the Bank.

Article 8.Amendment and Termination

Although the Bank anticipates that it will continue the Plan for an indefinite
period of time, the Board of Directors reserves the right in its sole and
absolute discretion to amend, suspend, or terminate, in whole or in part, the
Plan, including but not limited to the termination of any Member’s participation
in the Plan, without the consent of the Committee, any Member,



 

 



--------------------------------------------------------------------------------

 

Beneficiary or other person, except that no amendment, suspension or termination
shall retroactively impair or otherwise adversely affect the rights of any
Member, Beneficiary or other person to benefits under the Plan which have
accrued prior to the date of such action, as determined by the Committee or
Board in its sole discretion.  The Committee may adopt any amendment, and take
any other action that may be necessary or appropriate to facilitate the
administration, management and interpretation of the Plan or to conform the Plan
thereto, provided any such amendment or action does not have a material effect
on the then currently estimated cost to the Bank of maintaining the Plan.  

In the event the Plan is terminated, the termination shall occur in a manner
consistent with the requirements of IRC Section 409A, including but not limited
to allowing the Bank to terminate and liquidate the Plan: (1) when the Bank has
declared bankruptcy, (2) when the Bank has participated in certain Change of
Control events, or (3) at the Bank's discretion, subject to certain restrictions
and limitations described in IRC Section 409A and the regulations promulgated
thereunder.

Article 9.General Provisions

9.01Successors and Assigns.  The Plan shall be binding upon and inure to the
benefit of the Bank and its successors and assigns and of the Members, and the
successors, assigns, designees and estates of the Members.  The Plan shall also
be binding upon and inure to the benefit of any successor bank or organization
succeeding to substantially all of the assets and business of the Bank, but
nothing in the Plan shall preclude the Bank from merging or consolidating into
or with, or transferring all or substantially all of its assets to, another bank
which assumes the Plan and all obligations of the Bank hereunder.  The Bank
agrees that it will make appropriate provision for the preservation of Members’
rights under the Plan in any agreement or plan which it may enter into to effect
any merger, consolidation, reorganization, or transfer of assets and assumption
of Plan obligations of the Bank, the term “Bank” shall refer to such other bank
and the Plan shall continue in full force and effect.

9.02No Continued Right to Employment.  Neither the Plan nor any action taken
thereunder shall be construed as giving to a Member the right to be retained in
the employ of the Bank or as affecting the right of the Bank to dismiss any
Member from its employ.

9.03Taxes.  

(a)Contributions. The Bank may withhold from amounts deferred under Section 4.01
such portion as is necessary to pay federal, state and local income, employment
and other taxes required to be withheld by the Bank.

(b)Vested Amounts. For each Plan Year in which an amount credited to a Member’s
Account becomes vested, to the extent applicable and/or required under
applicable law, the Bank shall withhold from that portion of the Member’s Base
Salary, bonus and/or commissions, in a manner determined by the Bank, the
Member’s share of FICA and other employment taxes on the applicable annual
contribution amounts. The



 

 



--------------------------------------------------------------------------------

 

Bank may, in its sole discretion, make or change any administrative elections
necessary to maximize the tax benefit available to the Bank or the Member.  

(c)Distributions.  The Bank may withhold from any payments made to a Member
under this Plan all federal, state and local income, employment and other taxes
required to be withheld by the Bank in connection with such payments, in amounts
and in a manner to be determined in the sole and absolute discretion of the
Bank.

(d)Income Inclusion Pursuant to IRC Section 409A.  In the event that any portion
of a Member’s Account balance is required to be included in income by the Member
prior to receipt of any distribution under this Plan because of a violation of
the requirements of IRC Section 409A, the Bank may withhold from the Member all
federal, state and local income, employment and other taxes required to be
withheld by the Bank in connection with such income inclusion, in amounts and in
a manner determined in the sole and absolute discretion of the Bank.  If
necessary, the Member’s annual contribution amount may be reduced to pay any
taxes and to pay income tax withholdings associated with IRC Section 409A.  

(e)No Liability. Neither the Bank nor the Committee is responsible for any
consequence, including but not limited to any tax, penalty, or income inclusion,
resulting from a violation of IRC Section 409A or any Treasury Regulations
promulgated thereunder with respect to any election made by any Member under
this Plan.

9.04No Disposition of Member’s Rights.  No right or interest of a Member under
the Plan may be assigned, sold, encumbered, transferred or otherwise disposed of
any attempted disposition of such right or interest shall be null and void.

9.05Incompetency of Member or Beneficiary.  If the Committee shall find that any
person to whom any amount is or was payable under the Plan is unable to care for
that Member’s affairs because of illness or accident, or is a minor, or has
died, then any payment, or any part thereof, due to such person or that person’s
estate (unless a prior claim therefore has been made by a duly appointed legal
representative), may, in the Committee's sole discretion, be paid to such
person’s spouse, child or other relative, an institution maintaining or having
custody of such person, or any other person deemed by the Committee to be a
proper recipient on behalf of such person otherwise entitled to payment. Any
such payment shall be in complete discharge of the liability of the Plan and the
Bank therefore.

9.06Communications to Committee.  All elections, designations, requests,
notices, instructions, and other communications from a Member, beneficiary or
other person to the Committee required or permitted under the Plan shall be in
such form as is prescribed from time to time by the Committee and shall be
mailed by first-class mail or delivered to such location as shall be specified
by the Committee and shall be deemed to have been given and delivered only upon
actual receipt thereof at such location.



 

 



--------------------------------------------------------------------------------

 

9.07Section 409A.  This Plan is intended to comply with IRC Section 409A and
shall be construed and administered in accordance with that intent.
Notwithstanding the foregoing, the Bank makes no representations that the
payments and benefits provided under this Agreement comply with IRC Section 409A
and in no event shall the Bank be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Member on
account of non-compliance with IRC Section 409A.

9.08Benefits Independent.  The benefits payable under the Plan shall be in
addition to all other benefits provided for employees and directors of the Bank
and shall not be deemed salary or other compensation by the Bank for the purpose
of computing benefits to which s/he may be entitled under any other plan or
arrangement of the Bank.

9.09No Personal Liability; Indemnification.  No Committee member shall be
personally liable by reason of any instrument executed by the Committee member
or on behalf of that Committee member, or action taken or not taken by the
Committee member in capacity as a Committee member, nor for any mistake of
judgment made in good faith.  The Bank shall indemnify and hold harmless the
Committee and each Committee member and each employee, officer, or director of
the Bank, to whom any duty, power, function or action in respect of the Plan may
be delegated or assigned, or from whom any information is requested for Plan
purposes, against any cost or expense (including fees of legal counsel) and
liability (including any sum paid in settlement of a claim or legal action with
the approval of the Bank) arising out of anything done or omitted to be done in
connection with the Plan, unless arising out of such person’s fraud or bad
faith.

9.10Waiver. The Bank’s failure to enforce at any time any provision of this Plan
does not constitute a waiver of that provision or of any other provision of this
Plan.

9.11Terminology.  As used in the Plan, the masculine gender shall be deemed to
refer to the feminine, and the singular person shall be deemed to refer to the
plural, wherever appropriate.

9.12Captions.  The captions preceding the Sections of the Plan have been
inserted solely as a matter of convenience and shall not be any manner defined
by or limit the scope or intent of any provisions of the Plan.

9.13Governing Law.  The Plan shall be construed according to the laws of the
State of Kansas in effect from time to time.

 



 

 

